OpeeR,
concurring: While in accord with the conclusion reached in the majority opinion, we feel compelled to record our inability to agree with its discussion of the second point; that is, whether petitioner’s duties involve the performance of an essential governmental function on behalf of the State of Georgia. By this we do not wish to be understood as suggesting that a football team is an essential element of a program of higher education or that the coaching of such a team is an inherent part of the process of collegiate instruction. But we do feel that any reference to the character of petitioner’s occupation, and especially any discussion of whether or not an instrumentality of the State of Georgia was thereby engaged in the performance of an essential governmental function, is unnecessary for the determination in this case. It is even more evident here than it was in Commissioner v. Gerhardt, 304 U. S. 405, *1135that a tax upon the salary of petitioner would constitute at most a burden “so indirect or conjectural as to be but an incident of the co-existence of the two governments and therefore not within the constitutional immunity.” That ground is the only one we consider necessary for the decision of this proceeding.
ARuwdell, Turner, and Disney agree with the above.